 



Exhibit 10.1
AMENDMENT NO. 2006-1 TO
OMNIBUS AGREEMENT
          This AMENDMENT NO. 2006-1, dated as of February 14, 2006 and effective
January 1, 2006 (this “Amendment”), to the Omnibus Agreement, dated as of
February 8, 2002, (the “Omnibus Agreement”) is adopted, executed and agreed to
by Sunoco, Inc., Sunoco, Inc. (R&M), Sun Pipe Line Company of Delaware, Atlantic
Petroleum Corporation, Sun Pipe Line Company, Sun Pipe Line Delaware (Out) LLC,
Sunoco Logistics Partners L.P., Sunoco Logistics Partners Operations L.P., and
Sunoco Partners LLC (each a “Party” and, collectively, the “Parties”).
Recitals
          WHEREAS, except as otherwise provided herein, capitalized terms used
herein have the meanings assigned to them in the Omnibus Agreement; and
          WHEREAS, the Parties desire to amend the Omnibus Agreement to provide
for the payment of a one-year fixed Administrative Fee for the 2006 calendar
year.
          NOW, THEREFORE, in consideration of the premises, and each intending
to be legally bound, the Parties do hereby agree as follows:
          SECTION 1. Amendment to Section 4.1. Section 4.1 of the Omnibus
Agreement is amended to add a new subsection (d), as follows:
“(d) Effective January 1, 2006, and for a period of one year thereafter, the
Administrative Fee paid by the Partnership to the General Partner will be Seven
Million Six Hundred Thousand Sixty-Eight Dollars ($7,668,000) per year. This
Administrative Fee for the 2006 calendar year will be a fixed fee, and will not
be subject to any increase by Sunoco, whether to reflect changes in the Consumer
Price Index, or otherwise; provided, however, that the General Partner, with the
approval and consent of its Conflicts Committee, may agree on behalf of the
Partnership to increase such Administrative Fee in connection with expansions of
the operations of the Partnership Group through the acquisition or construction
of new assets or businesses.”
          SECTION 2. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania.
          SECTION 3. Counterparts. This Amendment may be executed in any number
of counterparts and by the different Members in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
[COUNTERPART SIGNATURE PAGES FOLLOW]

1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Amendment as of the
date first set forth above.

              SUNOCO, INC.
 
       
 
  By:   /s/ THOMAS W. HOFMANN
 
            Name: Thomas W. Hofmann     Title: Senior Vice President & Chief
Financial Officer
 
            SUNOCO, INC. (R&M)
 
       
 
  By:   /s/ THOMAS W. HOFMANN
 
            Name: Thomas W. Hofmann     Title: Senior Vice President & Chief
Financial Officer
 
            ATLANTIC PETROLEUM CORPORATION
 
       
 
  By:   /s/ GEORGE J. SZILIER
 
            Name: George J. Szilier
 
  Title   : President
 
            SUN PIPE LINE COMPANY OF DELAWARE
 
       
 
  By:   /s/ DAVID A. JUSTIN
 
            Name: David A. Justin     Title: President
 
            SUN PIPE LINE COMPANY
 
       
 
  By:   /s/ DEBORAH M. FRETZ
 
            Name: Deborah M. Fretz     Title: President
 
            SUNOCO PARTNERS LLC  
 
  By:   /s/ DEBORAH M. FRETZ
 
            Name: Deborah M. Fretz     Title: President and Chief Executive
Officer

2



--------------------------------------------------------------------------------



 



                      SUNOCO LOGISTICS PARTNERS L.P.    
 
                    By:   SUNOCO PARTNERS LLC,             its General Partner
 
      By:   /s/ DEBORAH M. FRETZ    
 
                        Name: Deborah M. Fretz         Title: President and
Chief Executive Officer
 
                    SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.    
 
                    By:   SUNOCO PARTNERS LLC,             its General Partner  
 
 
      By:   /s/ DEBORAH M. FRETZ    
 
                        Name: Deborah M. Fretz             Title: President and
Chief Executive Officer    

                  SUN PIPE LINE DELAWARE (OUT) LLC     (as successor to Sun Pipe
Line Services (Out) LLC)
 
           
 
  By:   /s/ DEBORAH M. FRETZ    
 
                Name: Deborah M. Fretz     Title: President

3